internal_revenue_service number release date index numbers ------------------------------ ------------------------------------------- ------------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number ------------------ refer reply to cc psi b3 plr-136332-14 date date legend x ------------------------------- ------------------------------------ ------------------------------- a --------------------------------------- trust ------------------------------- ------------------------------------ state ------ date ------------------------ date -------------------- dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representatives requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated under the laws of state on date x elected to be an s_corporation effective date however the required consent to x’s s_corporation_election was not obtained from shareholder a in addition it is represented that trust meets the definition of a qualified_subchapter_s_trust plr-136332-14 qsst under sec_1361 however no election was made to treat trust as a qsst effective date furthermore the required consent to x’s s_corporation_election was not obtained from the beneficiary of trust in addition form_2553 election by a small_business_corporation filed by x included the incorrect number of shares owned by each shareholder accordingly x’s s_corporation_election was ineffective x represents that there was no tax_avoidance or retroactive tax planning involved in the failure of a or the beneficiary of trust to properly execute x’s form_2553 in the failure of the form_2553 to contain to correct number of shares owned by each shareholder and in the failure of trust to timely file a qsst election it is represented that x and its shareholders have treated x as an s_corporation and trust as a qsst since date in addition x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other requirements have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1362 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst may elect to have sec_1361 apply sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or statement including the information listed in sec_1_1361-1 plr-136332-14 sec_1362 provides that a beneficiary of qsst or his legal_representative may election to have sec_1362 apply sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation i was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or ii was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qsub as the case may be or to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agree to make the adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as the case may be as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation or a qsub as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election was ineffective on date as a result of the missing consents to x’s s_corporation_election the incorrect information concerning stock ownership and the failure of the beneficiary of trust to make a qsst election under sec_1361 for trust we further conclude that the ineffectiveness of x’s s_corporation_election constituted an inadvertent invalid election within the meaning of sec_1362 consequently under sec_1362 x will be treated as an s_corporation from date and thereafter provided that x’s s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 as a condition of the rulings each shareholder of x including a and the beneficiary of trust must each sign a written_statement as described in sec_1 plr-136332-14 b consenting to x’s s_corporation_election effective date the written statements must be filed with the appropriate service_center within days from the date of this letter indicating that the statements are to be associated with x’s originally filed form_2553 in addition this ruling is contingent on the beneficiary of trust filing an election under sec_1361 for trust with an effective date of date with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the election under sec_1361 and to the consent statements except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was otherwise a valid s_corporation or whether trust is eligible to elect to be treated as a qsst this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited for precedent pursuant to a power_of_attorney on file we are sending a copy of this letter to x’s authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the rulings requested it is subject_to verification on examination sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
